DETAILED ACTION
1.	The present application 16/876,775 filed on 05/18/2020, is being examined under the first inventor to file provisions of the AIA .  
Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 12/18/2020 are being considered by the examiner.

Drawings
3	The drawings received on 05/18/2020 are accepted by the Examiner.

Review under 35 USC § 101
4.	Claims 1-20 are directed to a method, an article of manufacture and a system have been reviewed.  Claims 1-9 are appeared to be in one of the statutory categories [e.g. a process].  Claims 1-9 recite a method of generating one or more structured query language statements from tagged user query and one or more SQL templates.  Claims 10-15 are appeared to be in one of the statutory categories [e.g. an article of manufacture].  The article of manufacture is a tangible, non-transitory computer readable storage medium having instructions stored thereon on which cause a processing device to generate one or more structured query language statements from tagged user query and one or more SQL templates. Claims 10-15 do not seem to fall in one of the grouping of abstract ideas enumerated in the 2019 PEG. Claims 16-20 do not appear to be one of the statutory categories [e.g. process, machine, manufacture or composition of matter] since the claimed system does not have any hardware components and can be interpreted to be software per se. Therefore, claims 16-20 do not qualified as eligible 
Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	Claims 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
	 In claim 16, a "system” is being recited.  The system comprises a training data generator, a query generator and a Structured Query Language SQL generator. These components can be interpreted as software per se. They are neither computer hardware components nor statutory processes, as they are not “acts” being performed. Such claimed computer program product does not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permitted computer program’s functionality to be realized. The descriptions of the program product are claiming a data structures per se.  Claim 16 clearly falls into nonstatutory categories such as abstract ideas which constitute “descriptive material”.  ''Abstract ideas, Warmerdam, 33 F.3d at 1360, 31 USPQ2d at 1759, or the mere manipulation of abstract ideas, Schrader, 22 F.3d at 292-93, 30 USPQ2d at 1457 58, are not patentable.   Dependent claims 17-20 are rejected because they are depended on claim 16.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-3, 6, 9-11, 15, 16 and 21 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Zeng et al. (US 2019/0108281 A1),hereinafter Zeng.
	Referring to claims 1 and 10, Zeng discloses a computer-implemented method comprising: generating an abstract query representation from a probabilistic context-free grammar (PCFG) (See para. [0051], para. [0068], para. [0081], the system generates social-graph elements representing identified portions of a text query or an input query which received from a first user, the social-graph elements creates a structured query corresponds to one of the social-graph elements, the system generates strings generated by a grammar  model, such that it is rendered in a natural-language syntax with references to relevant elements correspond to the user’s input query, note in para. [0060], the grammar model is a context-free grammar model);
selecting a sample record from a database using the abstract query representation (See para. [0044], para. [0048], para. [0051], para. [0064] and para. [0072]], the system finds a matching template or record in an index of grammar templates which stored as Whitelist in a social-graph database using the query command string “photo <Haixun>);
generating a tagged user query from the abstract query representation and the sample record (See para. [0048] and para. [0051], para. [0072], the system also generates a query containing the matching social-graph elements using the records including matched nodes, edges or templates in the social-graph database, for example, after tagging the received query, the system finds a matching template “photos of <user>” in an index of grammar templates for the received query “photos of Haixun”, another example, the system receives an input query “friends in San Francisco”, the system identifies “San Francisco” as a city in California, linking “San Francisco” in the query with tagged “San Francisco” which represents a concept node 204 in the social graph database, the system finds “friends in <city>” in the index of grammar templates and generates a query [intersect [friends [me], live_in [San Francisco]]] corresponding to the received query “friends in San Francisco” which also corresponding to a matched template “friends in [city]”, thus, the system generates a tagged query “ [intersect [friends [me], live_in [San Francisco]]] using the linked or tagged “San Francisco” query command string and the matched social-graph elements obtained from the social-graph database) and generating one or more structured query language (SQL) statements from the tagged user query and one or more SQL templates (See para. [0064], para. [0081]-para. [0084], the system encodes one or more embeddings after matching social-graph elements using the matched nodes, edges or templates to generate a language query by a translator neural network, the query comprises one or more query tokens represented one or more output term embeddings [e.g.  the tagged “[intersect [friends [me], live_in [San Francisco]]] , note in para. [0083], the system generates a query which can be in any language that has corresponding term embeddings available, also note in para. [0064], para. [0065], the grammar query or the structured query can be translated into a query command [e.g. SQL-query expression], the grammar query also matches one of the grammar templates [e.g. “friends in [city]” template, note in para. [0008], the system’s translator neural network constructs identical query commands for a plurality of paraphrased search queries that are represented by similar term embeddings).
As to claim 2, Zeng discloses applying the tagged user query to a natural language See para. [0008], Zeng’s system comprises a translator neural network which is trained with training data comprising a plurality of a natural language query and a corresponding query command pairs [e.g. labeled/named query elements or entities], the system applies the labeled/named query pairs to a given natural language model constructed by a context free grammar model , the plurality of query pairs [e.g., labeled/ named query elements or entities] are generated from context-free grammar rules, where the context-free grammar rules are production rules that describe all possible strings in a formal language, where the formal language comprises a set of strings of symbols and a set of rules that are specific to the language. translator neural network constructs identical query commands for a plurality of paraphrased The Zeng’s search queries that are represented by similar term embeddings [e.g. tagged/labeled queries represented term embeddings] , also note in para.[0056] and Figure 3 using a machine learning model [e.g. a neural network] to train using a sequence of training data).
As to claims 3 and 11, Zeng discloses generating the abstract query representation by repeated symbol expansion (See para. [0007], para. [0076] and para. [0077] and Figure 7, generating query command pairs using a set of strings of symbols and a set of rules that are specific to a formal language, for example the strings of symbols for “photos of me” would be all possible strings of symbols until “end of sentence” symbol, the system generates a set of grammar queries including "my photos," "my friends photos," "my girlfriends photos," "my daughter photos," and "<user> photos" from a context-free grammar rules as follow:  -> [person] photos [person] -> my [person] -> my friends [person] -> my girlfriends [person] -> my daughter [person] -> <user> , in the context-free grammar rules above, the grammar generates a query "[person] photos", where [person] is a non-terminal token that can be replaced by any of various terminal tokens including `my,` `my friends,` `my girlfriends,`. `my daughter, ` and one or more non-terminal tokens including <user>, where <user> is an entity with a unique identifier in the online social network).  against the one or more SQL templates (See para. [0064], para. [0081]-para. [0084], the system encodes one or more embeddings after matching social-graph elements using the matched nodes, edges or templates to generate a language query by a translator neural network, the query comprises one or more query tokens represented one or more output term embeddings [e.g.  the tagged “[intersect [friends [me], live_in [San Francisco]]] , note in para. [0083], the system generates a query which can be in any language that has corresponding term embeddings available, also note in para. [0064], para. [0065], the grammar query or the structured query can be translated into a query command [e.g. SQL-query expression], the grammar query also matches one of the grammar templates [e.g. “friends in [city]” template, note in para. [0008], the system’s translator neural network constructs identical query commands for a plurality of paraphrased search queries that are represented by similar term embeddings).
Referring to claim 16, Zeng discloses a system comprising: a probabilistic context-free grammar (PCFG) (See para. [0060] a context free grammar model(s)); and a training data generator, the training generator comprising a grammar sampler (See para. [0007], the system trains a classifier neural network with a set of known non-grammar/grammar queries) to generate an abstract query representation from the PCFG (See para. [0051], para. [0068], para. [0081], the system generates social-graph elements representing identified portions of a text query or an input query which received from a first user, the social-graph elements creates a structured query corresponds to one of the social-graph elements, the system generates strings generated by a grammar  model, such that it is rendered in a natural-language syntax with references to relevant elements correspond to the user’s input query, note in para. [0060], the grammar model is a context-free grammar model);
 a record sampler to select a sample record from a database using the abstract query representation (See para. [0044], para. [0048], para. [0051], para. [0064 and para. [0072]], the system finds a matching template or record in an index of grammar templates which stored as Whitelist in a social-graph database using the query command string “photo <Haixun>); 
a query generator to translate a tagged user query from the abstract query representation and the sample record (See para. [0048] and para. [0051], para. [0072], the system also generates a query containing the matching social-graph elements using the records including matched nodes, edges or templates in the social-graph database, for example, after tagging the received query, the system finds a matching template “photos of <user>” in an index of grammar templates for the received query “photos of Haixun”, another example, the system receives an input query “friends in San Francisco”, the system identifies “San Francisco” as a city in California, linking “San Francisco” in the query with tagged “San Francisco” which represents a concept node 204 in the social graph database, the system finds “friends in <city>” in the index of grammar templates and generates a query [intersect [friends [me], live_in [San Francisco]]] corresponding to the received query “friends in San Francisco” which also corresponding to a matched template “friends in [city]”, thus, the system generates a tagged query “ [intersect [friends [me], live_in [San Francisco]]] using the linked or tagged “San Francisco” query command string and the matched social-graph elements obtained from the social-graph database); and a Structured Query Language (SQL) generator to generate one or more structured query language (SQL) statements from the tagged user query and the one or more SQL templates (See para. [0064], para. [0081]-para. [0084], the system encodes one or more embeddings after matching social-graph elements using the matched nodes, edges or templates to generate a language query by a translator neural network, the query comprises one or more query tokens represented one or more output term embeddings [e.g.  the tagged “[intersect [friends [me], live_in [San Francisco]]] , note in para. [0083], the system generates a query which can be in any language that has corresponding term embeddings available, also note in para. [0064], para. [0065], the grammar query or the structured query can be translated into a query command [e.g. SQL-query expression], the grammar query also matches one of the grammar templates [e.g. “friends in [city]” template, note in para. [0008], the system’s translator neural network constructs identical query commands for a plurality of paraphrased search queries that are represented by similar term embeddings).
As to claim 6, Zeng disclose selecting the sample record from a target table of the database (See para. [0068] and Figure 6, the system using an entity linking process to select entities from the social graph information, text corpus from third-party sources, a mention table of the online social network or any combination thereof).
As to claims 9, 15 and 21, Zeng discloses generating the one or more SQL statements by pattern matching the tagged user query against the one or more SQL templates (See para. [0064], para. [0081]-para. [0084], the system encodes one or more embeddings after matching social-graph elements using the matched nodes, edges or templates to generate a language query by a translator neural network, the query comprises one or more query tokens represented one or more output term embeddings [e.g.  the tagged “[intersect [friends [me], live_in [San Francisco]]] , note in para. [0083], the system generates a query which can be in any language that has corresponding term embeddings available, also note in para. [0064], para. [0065], the grammar query or the structured query can be translated into a query command [e.g. SQL-query expression], the grammar query also matches one of the grammar templates [e.g. “friends in [city]” template, note in para. [0008], the system’s translator neural network constructs identical query commands for a plurality of paraphrased search queries that are represented by similar term embeddings).

Referring to claim 16, Zeng discloses a system comprising: a probabilistic context-free See para. [0060] a context free grammar model(s)); and a training data generator, the training generator comprising a grammar sampler (See para. [0007], the system trains a classifier neural network with a set of known non-grammar/grammar queries) to generate an abstract query representation from the PCFG (See para. [0051], para. [0068], para. [0081], the system generates social-graph elements representing identified portions of a text query or an input query which received from a first user, the social-graph elements creates a structured query corresponds to one of the social-graph elements, the system generates strings generated by a grammar  model, such that it is rendered in a natural-language syntax with references to relevant elements correspond to the user’s input query, note in para. [0060], the grammar model is a context-free grammar model);
 a record sampler to select a sample record from a database using the abstract query representation (See para. [0044], para. [0048], para. [0051], para. [0064 and para. [0072]], the system finds a matching template or record in an index of grammar templates which stored as Whitelist in a social-graph database using the query command string “photo <Haixun>); 
a query generator to translate a tagged user query from the abstract query representation and the sample record (See para. [0048] and para. [0051], para. [0072], the system also generates a query containing the matching social-graph elements using the records including matched nodes, edges or templates in the social-graph database, for example, after tagging the received query, the system finds a matching template “photos of <user>” in an index of grammar templates for the received query “photos of Haixun”, another example, the system receives an input query “friends in San Francisco”, the system identifies “San Francisco” as a city in California, linking “San Francisco” in the query with tagged “San Francisco” which represents a concept node 204 in the social graph database, the system finds “friends in <city>” in the index of grammar templates and generates a query [intersect [friends [me], live_in [San Francisco]]] corresponding to the received query “friends in San Francisco” which also corresponding to a matched template “friends in [city]”, thus, the system generates a tagged query “ [intersect [friends [me], live_in [San Francisco]]] using the linked or tagged “San Francisco” query command string and the matched social-graph elements obtained from the social-graph database); and a Structured Query Language (SQL) generator to generate one or more structured query language (SQL) statements from the tagged user query and the one or more SQL templates (See para. [0064], para. [0081]-para. [0084], the system encodes one or more embeddings after matching social-graph elements using the matched nodes, edges or templates to generate a language query by a translator neural network, the query comprises one or more query tokens represented one or more output term embeddings [e.g.  the tagged “[intersect [friends [me], live_in [San Francisco]]] , note in para. [0083], the system generates a query which can be in any language that has corresponding term embeddings available, also note in para. [0064], para. [0065], the grammar query or the structured query can be translated into a query command [e.g. SQL-query expression], the grammar query also matches one of the grammar templates [e.g. “friends in [city]” template, note in para. [0008], the system’s translator neural network constructs identical query commands for a plurality of paraphrased search queries that are represented by similar term embeddings).
         Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 12, 13, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng (US 2019/0108281 A1) and in view of Mathias et al. (US 2017/0278514 A1), hereinafter Mattias.
As to claims 4, 12 and 17, Zeng discloses does not explicitly disclose performing a top-down expansion of a semantic structure by traversing the system and sampling non-terminals based on probabilities specified in the system.
Mathias discloses performing a top-down expansion of a semantic structure by traversing the system (See para. [0064], the system performs hierarchical classicization includes top-down, structured approaches to produce semantic parsing) and sampling non-terminals based on probabilities specified in the system (See para. [0102], the system uses a class of statistical models [e.g. probabilistic graphical models] for structured predictions, the system can predict a class label for a sample while considering contextual information for the sample).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the semantic structure of the Zeng system to perform a top-down expansion of a semantic structure by traversing the system and sampling based on probabilities, as taught by Mathias. Skilled artisan would have been motivated to classify a user intent and determine text’s precise meaning efficiently (See Mathias, para. [0022]).  In addition, both references (Zeng and Mathias) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as Fine-grained natural language analysis. This close relation between both references highly suggests an expectation of success.
As to claims 5, 13 and 18, Zeng discloses generate plausible abstract queries (See para. [0051], para. [0081], the system generates a structured query [e.g. an abstract query representation] representing identified portions of a text query or an input query which received from a first user, the structured query or the abstract query representation is generated by a grammar model, such that it is rendered in a natural-language syntax with references to relevant elements correspond to the user’s input query, note in para. [0060], the grammar model is a context-free grammar model) and does not explicitly disclose apply a bean search process.
Mathias discloses applying a beam search process (See para. [0099], applying a beam search over the possible paths through the intent hierarchy tree to generate features include all n-grams up to length three). 
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the Zeng system to apply a beam search process, as taught by Mathias. Skilled artisan would have been motivated to classify a user intent and determine text’s precise meaning efficiently (See Mathias, para. [0022]).  In addition, both references (Zeng and Mathias) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as Fine-grained natural language analysis. This close relation between both references highly suggests an expectation of success.
8.	Claims 7, 8, 14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng (US 2019/0108281 A1) and in view of Gollapudi. (US 2017/0075877 A1), hereinafter Gollapudi.
As to claims 7, 14 and 19, Zeng discloses generating the tagged user query but does not explicitly disclose generating the tagged user query by replacing tokens of the with one or more values from the sample record. 
Gollapudi discloses generating the tagged user query but does not explicitly disclose generating the tagged user query by replacing tokens of the with one or more values from the sample record (See para. [0025], generate a reformulated query from a receive query by replacing tokens or terms of the query with attribute value pairs that have determined to be modifiers for the category associated with the received query, for example, a query related to category of shoes, the free token “fashion” maybe replace with the attribute values [BRAND:GUCCI]).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the tagged user query of the Zeng system by replacing tokens of the with one or more values from the sample record, as taught by Gollapudi. Skilled artisan would have been motivated to enable effective query analysis and ranking since users often have issues expressing their information need using keywords (See Gollapudi, para. [0001]-para. [0003]).  In addition, both references (Zeng and Gollapudi teach features that are directed to analogous art and they are directed to the same field of endeavor, such as reformulating or improving received queries using query command pairs or value pairs. This close relation between both references highly suggests an expectation of success.
As to claims 8 and 20, Gollapudi discloses performing a lookup operation for every token of the abstract query representation against the sample record to find one or more values for each token and assembling the one or more values as the tagged user query (See para. [0025] and para. [0027], the system performs browsing search history data for free tokens and replacing tokens or terms of the query with attribute value pairs that have determined to be modifiers for the category associated with the received query, for example, a query related to category of shoes, the free token “fashion” maybe replace with the attribute values [BRAND:GuCCI]).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the tagged user query of the Zeng system by replacing tokens of the with one or more values from the sample record, as .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tsuboi et al. (US Patent 5,457,768) discloses a speech recognition apparatus comprises a speech input unit for receiving an input speech signal, analyzing it, and outputting a speech feature parameter series, a speech recognition unit for extracting a speech feature vector from the parameter series, and matching it with a plurality of predetermined words to output a series of word candidates used as keywords, a syntactic analysis unit for analyzing the series of the word candidates as the keywords according to syntactic limitation, and generating a sentence candidate.
Mont-Reynaud et al. (US Patent 11132504 B1) discloses a method involves receiving incoming conversation state data for a compound query by a semantic parser having sub-query parsers executing on a computing device. The incoming context data for a first sub-query parser from the incoming conversation state data is created. Each natural language sub-query is parsed in left-to-right order by the sub-query parsers. Each sub-query parser operates for receiving the incoming context data as input for parsing the sub-query by the sub-query parser. The outgoing context data for the sub-query is computed by the sub-query parser as an output of parsing the sub-query. The outgoing context data is provided as incoming context data for a 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUK TING CHOI whose telephone number is (571)270-1637. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 5712724037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YUK TING CHOI/Primary Examiner, Art Unit 2153